April 22, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Oppenheimer SteelPath MLP Funds Trust (the “Trust”) (File Nos. 333-163614; 811-22363) CIK No.0001478168 Ladies and Gentlemen: Enclosed for filing pursuant to Rule497(c)under the Securities Act of 1933, as amended (the “1933 Act”), are exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information for the Oppenheimer SteelPath MLP and Infrastructure Debt Fund in the supplement for the Trust as filed pursuant to Rule497(c)under the 1933 Act on April 2, 2013 (Accession Number 0000891804-13-000502). Please direct any comments or questions to the undersigned at (212) 323-0310. Very truly yours, /s/Taylor Edwards Taylor Edwards Assistant Secretary Oppenheimer SteelPath MLP Funds Trust
